

115 S2996 IS: Housing Victims of Major Disasters Act of 2018
U.S. Senate
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2996IN THE SENATE OF THE UNITED STATESJune 5, 2018Ms. Warren (for herself, Mr. Markey, Mr. Blumenthal, Mr. Merkley, Mr. Durbin, Mr. Sanders, Mrs. Gillibrand, Ms. Harris, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo make available necessary disaster assistance for families affected by major disasters, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Housing Victims of Major Disasters Act of 2018. 2.DefinitionsIn this Act, the terms Agency and Administrator mean the Federal Emergency Management Agency and the Administrator thereof, respectively.
		3.Eligibility for and use of disaster housing assistance
 (a)EligibilityNotwithstanding any other provision of law, individuals and households described in subsection (c) shall be eligible for housing assistance made available under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) in connection with a major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170), including Hurricane Maria of 2017.
 (b)UseIn the case of any housing assistance described in subsection (a) that is made available in connection with a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), including Hurricane Maria of 2017, the assistance may be used on behalf of an individual or household described in subsection (c) for costs relating to obtaining title for that individual or household to a property described in subsection (c)(1), which shall include the cost of land surveys and any other taxes or fees associated with transfer of the property.
			(c)Eligibility
 (1)In generalWith respect to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), an individual or household described in this subsection is an individual or household who—
 (A)is occupying an otherwise unused or uninhabited property located in the area for which the major disaster was declared but does not have documented ownership rights to and is not renting the property; or
 (B)is renting a property located in the area for which the major disaster was declared but does not have a written lease for the rental.
 (2)ConsiderationIn making a determination of whether occupancy or a rental tenancy exists for purposes of subparagraph (A) or (B) of paragraph (1), the Administrator shall consider a wide range of evidence that demonstrates the existence of the occupancy or tenancy set forth in subsection (d).
				(d)Alternative forms of proof
 (1)In generalIn determining if an individual or household is eligible for housing assistance under subsection (c), the Administrator shall consider a sworn and notarized affidavit written by a licensed attorney that affirms the occupancy or tenancy by the individual who owns, possesses, and maintains the property and the presentation of one of the following documents to affirm proof of ownership of the individual named in the affidavit:
 (A)A utility (gas, electric, or water) bill with the name and address of the individual. (B)A merchant’s statement (credit card, delivery notice, or first class mail) with the name and address of the individual.
 (C)A pay stub from an employer with the name and address of the individual. (D)A current driver’s license or State-issued identification card of the individual.
 (E)The deed or title for the property. (F)Mortgage payment booklet or other mortgage documents.
 (G)Property title of mobile home certificate of title. (H)Real estate property tax receipts.
 (I)School registration for self, child, or children. (J)Will and testament with the name and address of the individual.
 (K)Medical records that list the name and address of the individual. (L)Charitable donation receipts that list the name and address of the individual.
 (M)Government assistance documents. (N)Any other documentation, certification, identification, or proof of occupancy or ownership not included on this list, that can reasonably link the individual requesting assistance to the damaged property.
 (O)If records are unavailable due to damage from the major disaster or any other circumstance that impedes an individual from providing proof of ownership, the Administrator shall request verification from the State or Federal agency with the written permission of the individual or legally authorized representative of the individual.
 (2)Additional reviewThe Administrator shall conduct an additional review of any application for housing assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) that was—
 (A)submitted before the date of enactment of this Act; and (B)denied in 2017 or 2018.
 (3)Notification of employeesNot later than 7 days after the date of enactment of this Act, the Administrator shall provide written notification and guidance to employees of the Agency regarding the requirements set forth in this Act.
				4.FEMA DHAP agreements
 (a)2017 disastersNot later than 15 days after the date of enactment of this Act, the Administrator shall enter into an interagency agreement or agreements with the Secretary of Housing and Urban Development as may be necessary to ensure the implementation of a Disaster Housing Assistance Program to provide temporary rental assistance to individuals and households displaced from their residences by any major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during 2017, including Hurricane Maria, including individuals and households eligible for such assistance under section 3(a) of this Act.
 (b)Future disastersIn the case of any major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) on or after the date of enactment of this Act, not later than 60 days after that declaration, the Administrator and the Secretary of Housing and Urban Development shall engage in consultations regarding the implementation of a Disaster Housing Assistance Program to provide temporary rental assistance to individuals and households displaced from their residences by the major disaster, including individuals and households eligible for such assistance under section 3(a) of this Act.